Gray, C. J.
This is not a “ creditor’s bill,” in the sense in which those words are used in the practice of courts of chancery, by which one or more creditors may sue in behalf of all for the administration of the assets of a deceased debtor, or the enforcement of a trust deed inter vivas, and any decree obtained is for the benefit of all. Story Eq. PL §§ 99-103 a. But it is a bill under the Gen. Sts. c. 113, § 2, cl. 11, the only purpose of which is to reach and apply to the payment of the debts of those who bring the bill property of the debtor which cannot be come at to be attached or taken on execution in a suit at law. In the form in which this provision was originally enacted, it in terms authorized “a bill by any creditor; ” Sts. 1851, c. 206; 1858, c. 34; and the substitution in the Gen. Sts. of the plural “ bills by creditors,” in order to conform to the other clauses of the section in which it is incorporated, does not change its scope or effect. Such a bill is in the nature of an equitable attachment, brought by a single creditor for his own benefit, and in which other creditors cannot be admitted to join as plaintiffs, or to share in the benefits of the decree. Silloway v. Columbia Ins. Co. 8 Gray, 199. Crompton v. Anthony, 13 Allen, 33, 37. Barry v. Abbot, 100 Mass. 396. Phœnix Ins. Co. v. Abbott, 127 Mass. 558, 560.
The draft of the bill before us appears to have been prepared with the intention of having it signed by the ten persons named= therein as plaintiffs; but as the bill is in fact signed by only two of them, without any signature, either of themselves or of counsel, in behalf of the others, it is the bill of those two only. The relief which they seek is the security and payment of two several and distinct money debts, one to each plaintiff, for the sum of less than $100, the amount and validity of which are not disputed.
The jurisdiction of this court is not to be invoked in behalf of claims of this kind and amount; and it is the duty of the court, in order to prevent its time from being consumed in frivolous controversies, to the detriment of suitors who are entitled to its attention, to decline to entertain them, although the defendants make no specific objection on this ground, by demurrer *480or otherwise. Cummings v. Barrett, 10 Cush. 186, 190. Smith v. Williams, 116 Mass. 510, 513. Brace v. Taylor, 2 Atk. 253. Swedesborough Church v. Shivers, 1 C. E. Green, 453. Story Eq. Pl. §§ 500-502. The plaintiffs cannot, by improperly joining in one bill two such claims, which are in their nature several and distinct, both at law and in equity, compel the court to take jurisdiction thereof. Jones v. Garcia del Rio, Turn. & Russ. 297. Paving Co. v. Mulford, 100 U. S. 147.
The case differs from that of a bill by one or more members of a company or association in behalf of all having a common interest, as in Seaton v. Grant, L. R. 2 Ch. 459, and Birmingham v. Gallagher, 112 Mass. 190; or a bill by owners of several lots of. land injured by the same nuisance, as in Murray v. Hay, 1 Barb. Ch. 59, and Cadigan v. Brown, 120 Mass. 493.

Bill dismissed.